

	

		II

		109th CONGRESS

		2d Session

		S. 2355

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mrs. Feinstein (for

			 herself, Mr. Kyl,

			 Ms. Cantwell, Mr. Frist, Mrs.

			 Boxer, Mrs. Hutchison,

			 Mr. McCain, Mr.

			 Domenici, and Mr. Bingaman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend chapter 27 of title 18, United States Code, to

		  prohibit the unauthorized construction, financing, or reckless permitting (on

		  one's land) the construction or use of a tunnel or subterranean passageway

		  between the United States and another country.

	

	

		1.Short titleThis Act may be cited as the

			 Border Tunnel Prevention

			 Act.

		2.Construction of border

			 tunnel or passage

			(a)In

			 generalChapter 27 of title

			 18, United States Code, is amended by adding at the end the following:

				

					554.Border tunnels

				and passages

						(a)Any person who

				knowingly constructs or finances the construction of a tunnel or subterranean

				passage that crosses the international border between the United States and

				another country, other than a lawfully authorized tunnel or passage known to

				the Secretary of Homeland Security and subject to inspection by the Bureau of

				Immigration and Customs Enforcement, shall be imprisoned for not more than 20

				years.

						(b)Any person who

				recklessly permits the construction or use of a tunnel or passage described in

				subsection (a) on land that the person owns or controls shall be imprisoned for

				not more than 10 years.

						(c)Any person who

				uses a tunnel or passage described in subsection (a) to unlawfully smuggle an

				alien, goods (in violation of section 545), controlled substances, weapons of

				mass destruction (including biological weapons), or a member of a terrorist

				organization (as defined in section 212(a)(3)(B)(vi) of the Immigration and

				Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) shall be subject to twice the

				penalty that would have otherwise been imposed had the unlawful activity not

				made use of such a tunnel or

				passage.

						.

			(b)Clerical

			 amendmentThe table of sections for chapter 27 of title 18,

			 United States Code, is amended by adding at the end the following:

				

					

						Sec. 554. Border tunnels and

				passages.

					

					.

			(c)Criminal

			 forfeitureSection 982(a)(6) of title 18, United States Code, is

			 amended by inserting 554, before 1425,.

			3.Directive to the

			 United States Sentencing Commission

			(a)In

			 generalPursuant to its authority under section 994 of title 28,

			 United States Code, and in accordance with this section, the United States

			 Sentencing Commission shall promulgate or amend sentencing guidelines to

			 provide for increased penalties for persons convicted of offenses described in

			 section 554 of title 18, United States Code, as added by section 1.

			(b)RequirementsIn

			 carrying out this section, the United States Sentencing Commission

			 shall—

				(1)ensure that the

			 sentencing guidelines, policy statements, and official commentary reflect the

			 serious nature of the offenses described in section 554 of title 18, United

			 States Code, and the need for aggressive and appropriate law enforcement action

			 to prevent such offenses;

				(2)provide adequate

			 base offense levels for offenses under such section;

				(3)account for any

			 aggravating or mitigating circumstances that might justify exceptions,

			 including—

					(A)the use of a

			 tunnel or passage described in subsection (a) of such section to facilitate

			 other felonies; and

					(B)the circumstances

			 for which the sentencing guidelines currently provide applicable sentencing

			 enhancements;

					(4)ensure reasonable

			 consistency with other relevant directives, other sentencing guidelines, and

			 statutes;

				(5)make any

			 necessary and conforming changes to the sentencing guidelines and policy

			 statements; and

				(6)ensure that the

			 sentencing guidelines adequately meet the purposes of sentencing set forth in

			 section 3553(a)(2) of title 18, United States Code.

				

